Fearer, J. On October 3, 1958, Standard Oil Company, An Indiana Corporation, filed a complaint in this Court seeking an award of $718.70 for sales of gasoline, oils, greases, tires, tubes, services, etc., which were made during the years of 1956 and 1957, said sales being made to various departments of the State of Illinois by the Standard Oil Company and its dealers. Charges for said merchandise were assigned by various dealers to claimant for collection. Attached to the complaint filed herein are exhibits covering the sales of the merchandise. The Commissioner to whom this case was assigned interrogated Daniel H. Simpson, Jr., who identified the exhibits, and testified as to the delivery of the merchandise to the various departments of respondent. It was further testified to that the bills were submitted to the various State agencies of respondent for payment, but that payment was denied for the reason that the appropriations made to the several departments and commissions had lapsed as of September 30, 1957, which was before the bills referred to were submitted to them. The State offered in evidence as its exhibit No. 1 a Departmental Report of the Division of Highways by Earl McK. Guy, Engineer of Claims, which corroborates the testimony of Mr. Simpson. In the Departmental Report, Mr. McK. Guy recognizes the delivery of the merchandise, the reasonableness of the prices, and the sufficiency of the kinds and grades of products, which he stated were consistent with the requirements of the purchase orders given to the various State departments to whom the merchandise was delivered. It is further set forth in the Departmental Report that the appropriations made to the several offices and commissions by the 69th General Assembly for the purchase of the merchandise lapsed as of September 30, 1957, and that claimant submitted its schedules for vouchering and payment at such a late date, that they could not be vouchered and paid for in apt time. There is no question but what each of the respective offices, departments and commissions had a sufficient balance remaining in its appropriation for the purchase of the merchandise, and, had claimant submitted its bills at the proper time, they could have and would have been paid in the regular course of business. This Court has had numerous occasions to pass on similar situations, and have in each instance allowed the cffi'm where the bills were reasonable and the merchandise satisfactory, where the appropriation for that biennium had lapsed before the bills were submitted, and where there was sufficient money on hand at the time the merchandise was furnished. An award is, therefore, hereby made by this Court to claimant, Standard Oil Company, An Indiana Corporation, in the amount of $718.70.